DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made to Applicant’s claim to priority to PCT App. No. IB2018/053619 filed on May 22, 2018 and to Foreign App. No. EP17173762 filed May 31, 2017. 

Status of Claims 
This Office Action is responsive to the preliminary amendment filed on November 11, 2019. As directed by the amendment: claims 3-6, 8, and 11-13 have been amended; and claims 14-20 have been added. Thus, claims 1-20 are presently pending in this application.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art Ganem et al. (U.S. Pub. No. 2011/0220106; hereinafter: “Ganem”) discloses an inhaler article comprising a tubular housing (12; Fig. 1A-1C, 6A, 6B,8E) defining a holder body extending along a longitudinal axis from a mouthpiece end (proximal end of 12; Fig. 1A-1C) to a consumable receiving end (distal end of 12; Fig. 1A-1C), in use enclosing body (14; Fig. 1A-1C , 6A, 6B), the holder body comprising an inner tube (26; Fig. 7A) extending along the longitudinal axis and within the tubular housing from a tube intake end (26A; Fig. 7A) to a tube exhaust end (26U; Fig. 1A-1B), the tube intake end is proximate the consumable receiving end (Fig. 3C), the inner tube defines an air flow lumen with two or more airflow apertures (26M, 36M; Fig. 8E, 11A-15) extending through a wall of the inner tube (¶¶0066, 0086-0087, 0110, 0114), an air blocking feature (30, 36F; Fig. 3C, 15; ¶¶ 0086, 0153, 0165) is positioned in the air flow lumen and between two of the air flow apertures (Fig. 15; ¶¶ 0153, 0165). 
Prior art Cavazza (U.S. Patent No. 4,338,931) discloses a device for the quick inhalation of drugs in powder form by humans suffering from asthma the inhaler article (Fig. 6-8 and col. 3 line 59 - col. 4 line 38).
Prior art Fraser et al. (WO 2018/05820 A1; hereinafter: “Fraser”) discloses a delivery device comprising a vibration inducing element (140; Fig. 5A-9B, 11; ¶¶ 125-127, 131) disposed in an inner tube (area bounding space 115; Fig. 5A, 5B, 11) proximate to the tube exhaust end or the tube intake end (Fig. 5A, 5B, 11). 
Ganem, Cavazza, and Fraser alone or in combination fail to disclose or render obvious the inhaler article comprising the vibration inducing element disposed on the inner tube proximate to the tube exhaust end or the tube intake end, the vibration inducing element comprises an aperture through the wall of the inner tube and having a tapered or angled downstream aperture edge, as recited in independent claim 1. 
Therefore, independent claim 1, and claims 2-20 by dependency, are rendered allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785